LEWIS, Judge
(concurring):
While I concur with the military judge’s denial of the motion to suppress, I cannot accept a finding (or conclusion, as the case may be) which may have been an integral key to the resulting ruling. In describing the relationship of the appellant’s spouse, Mr. Twofoot, and the appellant during the hours immediately prior to the search on 28 March the military judge stated, “At least for that short period, the accused and her husband were living as husband and wife.” It is difficult to determine exactly what the military judge intended to convey in this respect. If she was speaking of any sort of a renewed mutual commitment by each to share domestic tranquility with the other, such a conclusion is entirely inconsistent with the evidence of record. If she intended to convey the thought that the two were again sharing a marital bed, the record is simply not clear in this regard. A more logical inference is that by the latter part of March they were not doing so. The real issue that must be addressed, and was otherwise adequately covered by the military judge, is whether Mr. Twofoot “possessed common authority over or other sufficient relationship to the premises” to consent to a search. United States v. Matlock, 415 U.S. 164, 171, 94 S.Ct. 988, 993, 39 L.Ed.2d 242 (1974). I am satisfied that he did.
It is beyond dispute that Mr. Twofoot and the appellant, who then bore his surname, were husband and wife in fact on the date of the search, whether they were living in the commonly accepted fashion of husband or wife or not. Admittedly, a patently vindictive spouse’s invitation to search for evidence of a mate’s wrongdoing might not, and possibly ought not, be honored in a court of law. As the Court noted in Kelley v. State, 184 Tenn. 143, 197 S.W.2d 545, 546 (1946):
We are of the opinion that in such circumstances the wife had no right to waive her husband's protection against unreasonable searches and seizures, any more than any other person would have had. Her whole attitude was contrary to his interests, and it could not be said that she was acting in any sense in the family interest with any authority to waive rights which might otherwise properly arise out of the relationship.
However, this does not mean that a court cannot recognize a search consented to by an estranged spouse, even one who has voluntarily abandoned the marital abode when the relationship with the other spouse has become untenable. United States v. Crouthers, 669 F.2d 635 (10th Cir.1982); State v. Madrid, 91 N.M. 375, 574 P.2d 594 (N.M.App.1978), cert. denied, 91 N.M. 491, 576 P.2d 297 (1978).
Mr. Twofoot, at trial, professed his concern for his wife’s welfare as the motivating factor which prompted his 28 March call to authorities. While one might have good reason to suspect his sincerity in this regard, this is not germane to the resolution of the issue before us. The questions to be considered are whether the agents who responded to the appellant’s quarters acted reasonably in relying upon his claim of authority over the premises and, secondly, whether he actually exercised the degree of control over the premises that his claim of authority implied. United States v. Harris, 534 F.2d 95, 96-97 (7th Cir.1976); Nix v. State, 621 P.2d 1347, 1349-1350 (Alaska 1981). It must be noted that the Supreme Court rejected an apparent authority argument in Stoner v. California, 376 U.S. 483, 488-489, 84 S.Ct. 889, 892-893, 11 L.Ed.2d 856 (1964), while holding that a hotel clerk does not possess authority, apparent or otherwise, to allow police to conduct a search of a guest’s room. Clearly, however, a spouse actually present in his mate’s quarters has a semblance of control over the premises quite distinct from that of a hotel clerk with respect to *736the occupied rooms in a commercial establishment.
I conclude from the record that it was reasonable for the agents to proceed with the information at hand on the assumption that they were acting in accordance with the consent of a dependent spouse who exercised control over the premises. There is no evidence that the appellant had barred her husband from any private areas of the residence. United States v. Curry, 15 M.J. 701 (A.C.M.R.1983), rev’d in part, but affd in pertinent part, 18 M.J. 103 (1984) (summary disposition). Whether Mr. Two-foot was a husband in the normally accepted sense of the word or not, he was more than a “casual visitor” and had, for all practical purposes, been granted “the run of the house,” however temporarily. United States v. Turbyfill, 525 F.2d 57, 58-59 (8th Cir.1975). Thus, he possessed both apparent and actual authority to authorize the search of 28 March. United States v. Harris, supra. The military judge did not err in declining to suppress the fruits of the search.